Citation Nr: 1710857	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  05-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left ankle disability.

2.  Entitlement to a rating in excess of 20 percent for a right ankle disability.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1970 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

This case was previously before the Board in January 2009, when the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued a Memorandum Decision setting aside the Board's January 2009 decision for proceedings consistent with its findings.  Thereafter, following a November 2011 remand, the Board again denied the Veteran's claims in an April 2015 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum, the Court set aside the Board's April 2015 decision and remanded the claims.  The matter has now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court issued an August 2016 memorandum that vacated and remanded the Board's April 2015 denial.  In January 2017, after the case was returned to the Board, the Veteran submitted additional arguments along with treatment medical records.  The Veteran specifically requested that this new evidence be considered by the RO in the first instance.  See January 2017 Correspondence.  Therefore, the case must be remanded to the RO for initial consideration of the additional evidence.  38 C.F.R. § 20.1304 (c) (2016). 

That said, while on remand the Board finds that additional development is required to comply with the directives of the Court memorandum.  In relevant part, the Court found that the Board erred by failing to obtain physical therapy records and failing to adequately address the holding of Johnson v. McDonald.  See 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

As to the missing evidence, the Veteran has since submitted what appears to be a collection of private physical therapy records.  See January 2017 Correspondence.  Nevertheless, on remand, the RO should contact the Veteran to confirm that there are no other relevant pieces of evidence that should be associated with the claims file.

Thereafter, the Veteran should be afforded a new VA examination to determine the current severity and extent of his individual ankle disabilities.  In this regard, the Board notes that since the Veteran's most recent VA examination in August 2013, the Court has issued its holding in Correia v. McDonald.  28 Vet. App. 158 (2016).  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's August 2013 VA examination did not directly address these considerations.  Therefore, any new VA examination obtained must comply with Correia.

Lastly, the Court determined that the Board failed to adequately address the holding in Johnson v. McDonald.  The Court found the Board did not to truly consider the collective impact or combined effect of the Veteran's service connected disabilities when it denied referral for extraschedular evaluation.  The underlying claims of increased rating directly impact the applicability of extraschedular consideration.  Therefore, the Board will defer further action on this matter pending necessary development.




Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records dated from October 2014 to the present.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.  

a. Specifically request clarification as to whether the physical therapy records associated with the claims file in January 2017 are the extent of his private treatment records.

2. Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected ankle disabilities.  The claims file must be reviewed in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

a. The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

b. The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

i. The examiner should opine as to whether the Veteran's ankle symptomology is so severe as to be equivalent to the functionality of ankle with nonunion of the tibia or fibula.  In rendering this opinion, please directly address the Veteran's lay reports of symptomology.

c. The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Review the Veteran's claims for entitlement to increased rating in light of all evidence of record, including the medical evidence and arguments received after the Board's April 2015 denial.  After undertaking any additional development, readjudicate the claim.  If the decision is less than a full grant of the benefit sought, furnish the Veteran a supplemental statement of the case, which addresses all evidence received since the February 2014 supplemental statement of the case.  After affording an opportunity for response, the case should be returned to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

